Title: From John Adams to John Davis, 14 August 1804
From: Adams, John
To: Davis, John



Sir,
Quincy August 14. 1804

The disposition of every member of the Accademy to Show every respect and do every honor to the Memory of their Reverend and Learned Associate Dr Howard is unquestionable, and nothing but the heat of the Season in my present State of Health should prevent me from having the Honor of attending his Funeral with the other Members.
It is my request to you, Sir to give public Notice of the Invitation in Such manner as you Shall judge most in Character; either for the Members of Meet at their Chamber at half after two or at Dr Howard House or in any other manner you think best.
I have the Honor to be, with great regard / Sir your most obedient
John Adams